            Case 5:20-cv-02823-JFL Document 14 Filed 03/19/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
___________________________________________

JAI SAI BABA LLC, et al.,                 :
            Plaintiffs,                   :
                                          :
            v.                            :                   No. 5:20-cv-02823
                                          :
CHOICE HOTELS INTERNATIONAL INC. and :
CHOICE HOTEL OWNERS COUNCIL,              :
            Defendants                    :
___________________________________________

                                             ORDER
       AND NOW, this 19th day of March, 2021, upon consideration of Defendants’ Motion to
Compel Arbitration and Stay Proceedings, the responses thereto, and for the reasons set forth in
the Opinion issued this date, IT IS ORDERED THAT:
       1.      The Motion to Compel Arbitration and Stay Proceedings, ECF No. 8, is
GRANTED.
       2.      Plaintiffs are DIRECTED to individually submit all of their claims against both
Defendants to binding arbitration pursuant to the terms of their Franchise Agreements.
       3.      The above-captioned action is STAYED pending the outcome of the arbitrations.
       4.      Defendants are to submit a status report to the Court on the first day of each
month, commencing on June 1, 2021, and every other month thereafter, to report on the
status of this case, including but not limited to the dates scheduled for the arbitrations and the
outcome of any completed arbitrations.
       5.      Within thirty days of the completion of all arbitration proceedings, both
parties are directed to notify the Court that the arbitrations have concluded and that the above-
captioned action is ready to proceed.

                                                       BY THE COURT:


                                                       /s/ Joseph F. Leeson, Jr._________
                                                       JOSEPH F. LEESON, JR.
                                                       United States District Judge
